DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office of action for application Serial No. 16/454,151. Claim(s) 1-15 have been examined and fully considered. 
Claims 1-15 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of CN201811045711.5 filed 09/07/2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/12/2019 and 02/10/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with an exceedingly and unreasonable amount of indefiniteness as shown below. The Office has provided some examples, however, Applicant is required to identify and correct all indefiniteness issues in ALL CLAIMS
The term “key points” in claim(s) 1, 3, 6-8 and 13-15 is a relative term which renders the claim indefinite. The term “key points” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 recites the limitation "the radial distance" and "the top view plane".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the laser origin".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the top view plane" and "the respective regions".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the top view plane".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the radial distance" and "the top view plane".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the laser origin".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the top view plane" and "the respective regions".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the top view plane", "the coordinate origin", and "the straight line".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 9 recites in limitation “…a projection…” in line 6 renders the claim indefinite because it is unclear whether or not that “…a projection…”  previously presented are same or not
Claim 3 recites in limitation “…a variation of the radial distances…” in lines 1-2 renders the claim indefinite because it is unclear whether or not that “…a variation of the radial distances…”  previously presented are same or not. 
Claim 4 recites in limitation “…setting a threshold…” in lines 1-2 renders the claim indefinite because it is unclear whether or not that “…setting a threshold…”  previously presented are same or not.
Claim 5 recites in limitation “…an angular resolution…” in lines 1-2 renders the claim indefinite because it is unclear whether or not that “…an angular resolution…”  previously presented are same or not.
 All dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency of the rejected claim(s) 1 and 8. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zermas et al. (US 2018/0074203)  in view of Liangyong Cheng; hereinafter known as Cheng (CN102074047B; the citations are based on the provided English Translation).
	Regarding claim 1, Zermas discloses a method for filtering out non-ground points from a point cloud (see at Abstract), comprising: 	
	acquiring a point cloud by scanning ground with light detection and ranging (LiDAR) (see at least Para. [0016], “Cloud points that belong to the ground surface constitute the majority of a typical point-cloud from a lidar”);  
	5calculating radial distances of adjacent points in the point cloud (see at least Para. [0018], “Each point in the point-cloud segment P is evaluated against the estimated plane model and produces the distance from the point to its orthogonal projection on the candidate plane. This distance is compared to a user defined threshold Thdist, which decides whether the point belongs to the ground surface or not”); 
	determining key points based on a variation of the radial distances of adjacent points (see at Para. [0045], “The controller 26 is further configured to define runs 32 of non-ground-points 30. Each run 32 is characterized as a collection of one or multiple instances of adjacent non-ground-points in an instance of the scan-line 24 that is separated from a subsequent run 32 of one or more nonground-points 30 by at least one instance of a ground-point 28. That is, each instance of a run 32 is defined by one or more instance of the non-ground-points 30 that are next to each other (i.e. adjacent to each other) without an intervening instance of a ground-point 28” Para. [0027], “The label is propagated to a new run when the distance
between a point of the new run and its nearest neighbor in the prior scan-line above is less than Thmerge. When many points in the same run have nearest neighbors with different
inheritable labels, the selected or winning label is the smallest one”; and Para. [0028], “The following example with reference to accompanying FIGS. lA and 1B covers the main instances of the methodology with the ground-points indicated by white points (numbered 1, 4, 7, 9, 11, 14, 15, 16, 20, 21) and non-ground-points indicated by gray points (numbered 2, 3, 5, 6, 8, 10, 12, 13, 17, 18, 19). The gray points (numbers 8, 10, 12, 13, 17, 18, 19) are non-ground points not yet visited. In FIG. lA the first scan-line is initialized with two runs so non-ground-points numbered 2, 3 are assigned to run #1 (1 inside a triangle) and non-ground-points numbered 5, 6 are assigned to run#2, where the assignment to a run is indicated by a newLabel. FIG. 1B demonstrates the assignment of a new Label and the propagation of two labels. In particular, the nearest non-ground neighbor of 8 is 2 and their distance is greater than Thmerge”); and 	
	filtering out non-ground points from the point cloud based on the key points (see at Para. [0044], “The controller 26 is configured to classify each detected point in the point-cloud as a ground-point 28 or a non-ground-point 30. Several methods have been proposed to distinguish the ground-points 28 from the non-ground points 30, as will be recognized by those in the art” ***Examiner interprets the reference is suggesting filtering out non-ground points from the point cloud by distinguish the ground-points from the non-ground points). 
	However, in in addition and in the alternative, Cheng teaches 
	filtering out non-ground points from the point cloud based on the key points (see at least Para. [0021], “perform non-ground point filtering and classification with the ground point cloud as a reference, obtain a non-ground point cloud, and perform effective analysis of ground objects and ground objects. Extraction of corresponding point cloud sets”)
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Zermas by combining filtering out non-ground points from the point cloud based on the key points as taught by Cheng. One would be motivated to make this modification in order to convey optimizes the plane accuracy of the vehicle point cloud, and obtains the vehicle point cloud after the precision optimization (see at least Para. [0031]).
	Regarding claim 102, Zermas in view of Duo teaches the method of claim 1. Zermas further teaches wherein the adjacent points comprise points obtained by scanning the ground using adjacent laser heads of the LiDAR or points obtained by scanning the ground using one laser head of the LiDAR at adjacent scanning angles (see at least Para. [0016], “Cloud points that belong to the ground surface constitute the majority of a typical point-cloud from a lidar, and their removal significantly reduces the number of points involved in the proceeding computations. The identification and extraction of ground-points is suitable for this application for two main reasons: (i) the ground-points are easily identifiable since they are associated with planes, which are primitive geometrical objects with a simple mathematical models; and (ii) it is acceptable to assume that points of the point-cloud with the lowest height values are most likely to belong to the ground surface”), and wherein the radial distance is a distance from a projection position of a point of the point cloud to a coordinate origin in the top view plane (see at least Figure 5), and the coordinate origin in the top 15view plane is a projection of a laser origin in the top view plane (see at least Para. [0018], “for each of the point-cloud segments the ground plane fitting starts by deterministically extracting a set of seed points with low height values which are then used to estimate the initial plane model of the ground surface. Each point in the point-cloud segment P is evaluated against the estimated plane model and produces the distance from the point to its orthogonal projection on the candidate plane”).
	Regarding claim 3, Zermas in view of Duo teaches the method of claim 1. Zermas further teaches wherein the determining key points based on a variation of the radial distances of adjacent points (see at least Para. [0046], “The controller 26 is further configured to define a cluster 34 of non-ground-points associated with the object 14. If multiple objects are present in the field-of-view of the lidar 20, there may be multiple instances of point-clouds 34 in the point-cloud 22. A cluster 34 may be characterized by or include a first run 32A (FIG. 1B) from a first scan-line 24A being associated with a second run 32B from a second scan-line 24B when a first point 22A from the first run 32A is displaced less than a distance-threshold 36 (see 'Thmerge' above) from a second point 22B from the second run 32B”) comprises: 		Zermas does not explicitly teach
	setting a threshold for the variation of the radial distances; and  
	20determining at least one of the adjacent points as a key point, wherein the variation of the radial distances of adjacent points is greater than the threshold.
	However, in the same field of endeavor, Cheng teaches
	setting a threshold for the variation of the radial distances (see at least Para. [0095], “The values of the first threshold, the second threshold, the third threshold and the fourth threshold are set according to the needs in practical applications”)
	determining at least one of the adjacent points as a key point, wherein the variation of the radial distances of adjacent points is greater than the threshold (see at least Para. [0093], “if the
difference between the elevation of the non-ground point and the average elevation difference of the ground points within the second threshold range is greater than the first threshold, it will be regarded as the corresponding point of the non-ground object and used as the potential analysis point of the ground object”;  Para. [0094]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Zermas in view of Cheng by combining setting a threshold for the variation of the radial distances; and 20determining at least one of the adjacent points as a key point, wherein the variation of the radial distances of adjacent points is greater than the threshold as taught by Cheng. One would be motivated to make this modification in order to convey optimizes the plane accuracy of the vehicle point cloud, and obtains the vehicle point cloud after the precision optimization (see at least Para. [0031]).
	Regarding claim 4, Zermas in view Cheng teaches the method of claim 3. Zermas in view Cheng, where Cheng teaches wherein the setting a threshold for the variation comprises setting the threshold based on an angular resolution of the LiDAR (see at least Para. [0051], “Through the airborne LIDAR (Light Detection And Ranging, lidar) calibration flight, the parameter calibration of the airborne LIDAR equipment is realized, and the original aerial survey data results are obtained through the airborne LIDAR aerial survey in the urban survey area”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Zermas in view of Cheng by combining the setting a threshold for the variation comprises setting the threshold based on an angular resolution of the LiDAR as taught by Cheng. One would be motivated to make this modification in order to convey optimizes the plane accuracy of the vehicle point cloud, and obtains the vehicle point cloud after the precision optimization (see at least Para. [0031]). 
	Regarding claim 5, Zermas in view of Cheng teaches the method of claim 4.
	Zermas in view of Cheng, where Cheng teaches wherein the setting the threshold based on an angular resolution of the LiDAR comprises: 
	setting the threshold to be greater than or equal to a product of the angular resolution of the LiDAR and a scanning distance (see at least Para. [0041], “draw a circle with the radius of the fifth threshold as the first analysis area for searching the valid point cloud set in the two-dimensional image space, and analyze in the first analysis area For the type of the valid point cloud set”), 5wherein the scanning distance is a distance from the laser origin to a detection position (see at least Para. [0044], “The accuracy of the digital elevation model and the building frame model extracted by the airborne LIDAR is very high; the point cloud obtained by the vehicle-mounted mobile laser scanning can achieve a plane accuracy within 25cm, an elevation accuracy within 15cm, and an elevation accuracy of Within 10cm, the distance between point clouds of ground objects after scanning and measurement can reach about 5-10cm, which can realistically represent the three dimensional structure of ground objects”).  
	Regarding claim 6,  Zermas in view of Cheng teaches the method of claim 1. Zermas further teaches wherein the filtering out non-ground points from the point cloud based on the key points (see at least Para. [00016], “Cloud points that belong to the ground surface constitute the majority of a typical point-cloud from a lidar, and their removal significantly reduces the number of points involved in the proceeding computations. The identification and extraction of ground-points is suitable for this application for two main reasons: (i) the ground-points are easily identifiable since they are associated with planes, which are primitive geometrical objects with a simple mathematical models; and (ii) it is acceptable to assume that points of the point-cloud with the lowest height values are most likely to belong to the ground surface”) comprises:  
	10obtaining regions in the top view plane by dividing the top view plane in a radial direction based on the key points (see at least Figure 5; and Para. [0017], “It has been observed that in most instances the ground surface exhibits changes in slope which need to be detected. The proposed ground plane fitting technique extends its applicability to such instances of the ground surface by dividing the point-cloud into segments along the x-axis (direction of travel of the vehicle), and applying the ground plane fitting algorithm in each one of those segments”); 
	acquiring height information of the respective regions based on the point cloud (see at least Para. [0019], “a point defined as the average of the NLPR lowest height value points of the point-cloud. The LPR guarantees that noisy measurements will not affect the plane estimation step. Once the LPR has been computed, it is treated as the lowest height value point of the point-cloud P and the points inside the height threshold Thseeds are used as the initial seeds for the plane model estimation”); and 	
	determining whether points within the respective regions are non-ground points 15based on the height information(see at least Para. [0036], “identifying potential neighbors and
searching through their surroundings for the best match results in a large overhead that undermines the performance of the algorithm. Bearing this in mind, the proposed solution
is to find the nearest neighbors of the first and last points of a run via the smart indexing, form a kdtree structure with all the non-ground points within that range, and use this to search for nearest neighbors”; Para. [0045], “The controller 26 is further configured to define
runs 32 of non-ground-points 30. Each run 32 is characterized as a collection of one or multiple instances of adjacent non-ground-points in an instance of the scan-line 24 that is separated from a subsequent run 32 of one or more nonground-points 30”).  
	Regarding claim 7, Zermas in view of Cheng teaches the method of claim 2. Zermas further teaches wherein the filtering out non-ground points from the point cloud based on the key points (see at least Para. [0044], “Several methods have been proposed to distinguish the ground-points 28 from the non-ground points 30, as will be recognized by those in the art”) comprises: 
	acquiring, in the top view plane, a plurality of key points on a straight line 20connecting the coordinate origin with a key point (see at least Figure 5; Para. [0027], “it is assumed that the point-cloud Png is traversed in a raster counterclockwise fashion starting from the top scan-line. The runs of the first scan-line are formed and each receives its own new Label which is inherited or used for all of the point-elements in the scan-line. The runs of the first scan-line then become the runsAbove and are used to propagate their labels to the runs in the subsequent scan-line”; and Para. [0032], “clustering is one small component of a much larger system of sensors and algorithms, and the Cartesian coordinate system is preferred for compatibility reasons. Implementation-wise, the naive solution is to build a kdtree structure with all the non-ground points in the scan-line above and use this to find each nearest neighbor, resulting in a suboptimal but viable solution that can be further refined”); 
	obtaining height information of a region between two adjacent key points on the straight line, based on the point cloud (see at least Para. [0018], “As depicted in the main loop of Algorithm 1, for each of the point-cloud segments the ground plane fitting starts by deterministically extracting a set of seed points with low height values which are then used to estimate the initial plane model of the ground surface. Each point in the point-cloud segment P is evaluated against the estimated plane model and produces the distance from the point to its orthogonal projection on the candidate plane. This distance is compared to a user defined threshold Thdist, which decides whether the point belongs to the ground surface or not” and Para. [0045], “Each run 32 is characterized as a collection of one or multiple instances of adjacent non-ground-points in an instance of the scan-line 24 that is separated from a subsequent run 32 of one or more nonground-points 30 by at least one instance of a ground-point 28. That is, each instance of a run 32 is defined by one or more instance of the non-ground-points 30 that are next to each other (i.e. adjacent to each other)”); and 
	determining whether a point in the region is a non-ground point based on the height information (see at least Para. [0044], “The controller 26 is configured to classify each detected point in the point-cloud as a ground-point 28 or a non-ground-point 30”; and Para. [0045], “The controller 26 is further configured to define a cluster 34 of non-ground-points associated with the object 14. If multiple objects are present in the field-of-view of the lidar 20, there may be multiple instances of point-clouds 34 in the point-cloud 22”).
	Regarding claim 8,  recites analogous limitations that are present in claim 1, therefore claim 8 would be rejected for the same reasons above. Zermas discloses a device for filtering out non-ground points from a point cloud (see at least Abstract), comprising: 
	one or more processors (see at least Para. [0043], “The controller 26 may include a processor (not specifically shown) such as a microprocessor or other control circuitry such as analog and/or digital control circuitry including an application specific integrated circuit (ASIC) for processing data as should be evident to those in the art”); and 
	a storage device configured to store one or more programs, that, when executed by the one or more processors, cause the one or more processors (see at least Para. [0043], “The controller 26 may include memory (not specifically shown), including non-volatile memory, such as electrically erasable programmable read-only memory (EEPROM) for storing one or more routines, thresholds, and captured data. The one or more routines may be executed by the processor to perform steps for determining the presence and location of the object 14 based on signals received by the controller 26 from the lidar 20 as described herein”) to:…  
	Regarding claim 9, recites analogous limitations that are present in claim 2, therefore claim 9 would be rejected for the same reasons above.
	Regarding claim 10, recites analogous limitations that are present in claim 3, therefore claim 10 would be rejected for the same reasons above.
	Regarding claim 11, recites analogous limitations that are present in claim 4, therefore claim 11 would be rejected for the same reasons above.
	Regarding claim 12, recites analogous limitations that are present in claim 5, therefore claim 12 would be rejected for the same reasons above.
	Regarding claim 13, recites analogous limitations that are present in claim 6, therefore claim 13 would be rejected for the same reasons above.
	Regarding claim 14, recites analogous limitations that are present in claim 7, therefore claim 14 would be rejected for the same reasons above.
	Regarding claim 15, recites analogous limitations that are present in claim 1 and 8, therefore claim 15 would be rejected for the same reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663